﻿41.	Mr. President, may I first of all express to you, on behalf of the Kingdom of Morocco and on my own behalf, our warmest congratulations on your election to preside over this thirty-second session of the General Assembly.
42.	Choosing you as the person to undertake this heavy burden is the expression of the confidence and the esteem which you enjoy among us. I am sure that our Organization will find in your qualities and competence the best guarantee for a wise and enlightened guidance of our work, in seeking a significant reduction of the acute crises which loom over the horizon of the international community and
an approach which is both determined and wise to each of the problems before us. Without doubt your election is also the expression of a recognition long due to your country because of its ceaseless contribution to strengthening the cause of peace and international co-operation and its dedication to the principles and ideals which guide our Organization and govern international relations.
43.	I cannot fail to express the gratitude of my country to your eminent predecessor, the head of the delegation of Sri Lanka, Mr. Hamilton Shirley Amerasinghe, the Chairman of the Group of Non-Aligned Countries, for his exceptional efforts up to the end to ensure that our previous session closed with tangible results. I also wish to state to him our complete satisfaction with his diligence and the high sense of responsibility with which he presided and, we sincerely hope, will continue to preside over the yet uncertain destiny of the Third United Nations Conference on the Law of the Sea. Indeed, a happy outcome of this important international conference, dedicated to the establishment of complete and total order in the law of the sea, will owe much to his outstanding guidance and invaluable personal contribution. His name will forever be linked to that great undertaking.
44.	I should like at the same time to express my best wishes and welcome to the Socialist Republic of Viet Nam and to the young Republic of Djibouti which, by acceding to membership in the United Nations, and by committing themselves to undertake the obligations and responsibilities deriving there from, will, I am sure, give full meaning to the universal calling of the United Nations.
45.	There is no doubt that our Organization has, within the space of a generation, fully demonstrated its indispensable character as an instrument reflecting the lasting nature of human civilization, and as a bulwark for the highest values of that civilization against a massive return of destructive barbarism. It has to its credit far from negligible achievements in its vigilant safeguarding of international peace and security, even though the obstacles it has had to confront at times seemed insurmountable.
46.	The appeal launched by our Secretary-General, to whom we must pay a well-deserved tribute for the lucidity and devotion he has shown at all times in serving the true objectives of the Charter, represents the aspirations of the international community towards the work of the Organization and the confidence that it will continue to place in its future. No Government conscious of its duties can remain indifferent at this time of major historical changes which are at the same time decisive, perilous and promising.
47.	The General Assembly will have to deal with a number of important items on its agenda during this session. Many problems before it, of necessity, remain linked structurally. The number and magnitude of those problems should not lead us to despair of the virtues of patient dialogue and continuous action in harmony, where there is good faith and a real will to reach a viable and constructive solution.
48.	The questions of the Middle East and of the rights of _ the Palestinian people, the situation in southern Africa and
of disarmament, the international economic order and development, as well as the universal respect for human
rights-to cite only a few of the burning issues before us-are not the kind that may be continually deferred to other sessions without being given at least a partial solution at present.
49.	Among the gravest political questions at the present time, the question of the Middle East remains one of the major concerns of my Government because of Israel's persistent aggression, stepped up as it is day after day, by its military occupation of the territories of Arab States, Members of the United Nations. It also remains a major concern of my Government because the Palestinian people, whose spoliation and intolerable humiliation are the essence of the problem, struggle continuously to recover their legitimate and inalienable rights, in particular, though the building of a sovereign and independent national entity.
50.	My Government reaffirms its complete support for its fraternal Arab countries in their efforts to recover their occupied territories and to establish a genuine and lasting peace based on justice throughout the region of the Middle East and, in consequence and above all, on the basis of a solemn guarantee of the national rights of the Palestinian people.
51.	The participation of the Palestine Liberation Organization, which is the sole representative of the Palestinian people in every diplomatic effort to solve the crisis of the Middle East, remains the prerequisite without which these efforts cannot reach any decisive results. That is why my Government is particularly pleased about the recent development in relation to the attitude of the Government of the United States of America on the question, and in particular its statement on the need for the participation of Palestinian representatives in all negotiations for peace in the region.
52.	Nevertheless, it is regrettable that Zionist leaders, by increasing their provocative initiatives, continue to develop a situation which represents a danger to world peace and security.
53.	My Government strenuously objects to the Israeli measures intended to establish new settlements on occupied Arab territory in. a senseless attempt to modify their legal nature, their geographical characteristics, and their demographic composition.
54.	The Israeli claims in considering Arab territories as "liberated Israeli territories"-claims criticized by almost the whole international community—are a clear violation of the provisions of the United Nations Charter and of the fourth Geneva Convention of 1949. These claims are a threat to the careful negotiations which have been taking place for four years with a view to establishing a just and lasting peace in the Middle East.
55.	Furthermore, Israel's persistence in violating the principles of the United Nations is an outrage to our Organization and to the international community
56.	In addition, my Government vigorously objects to the recent deployment of Israeli forces on parts of Lebanese territory. By invading southern Lebanon, Israel is extending yet another tentacle over a fourth Arab country-and thus allows no respite for healing the wounds of war-whose prolonged tragedy bears witness in the most painful manner to the vast criminal plan being pursued methodically and mercilessly in that region by the Zionist State.
57.	Israel's obstinacy in pursuing its expansionist and egocentric policies is a short-sighted view, and its perpetually negative reaction to every initiative to obtain genuine peace on the basis of justice and right inevitably exposes the region to a return of tension and of the turmoil which can only soon threaten world peace and security. It is now more necessary than ever for the international community to review its position on this open rebellion against society's laws and fundamental principles, and even against the most elementary rules which should govern a civilized international society.
58.	It is up to the General Assembly once again to reaffirm that a just and lasting peace can only be established by a total withdrawal from all of the territories occupied since 5 June 1967, the return of Jerusalem to its legitimate status, and recovery by the Palestinian people of their full rights, particularly by its right to build up a sovereign and independent nation-State.
59.	Jerusalem is and will remain for the Arab and Moslem world one of the centres of its spiritual existence. Its liberation constitutes one of the decisive elements for a just peace and one of the vital conditions for a lasting peace.
60.	It is also up to the General Assembly to declare that all measures taken by Israel in the occupied territories to establish settlements there and to apply its laws to the Arab populations in these territories are null and void and can have no legal effect.
61.	I could not conclude this vital question without greeting with satisfaction the Joint Soviet-American statement of 1 October 1977, which constitutes a positive step towards a just and lasting settlement of the conflict.
62.	What I have said about the policy pursued by Israel in the Middle East may be applied, in the very same terms, to the policy of the "rearguard struggle" of the real "bunkers" of the colonial era in Africa, namely the racist minority regimes of southern Africa
63.	The parallel between the two policies may in the past have seemed bold to some and, for reasons which are more sentimental than objective, may have led to violent and indignant protests. Even if the situation in southern Africa has unfortunately during the past year had to share the spotlight with the situation in the Middle East in their daily efforts to command the attention of world public opinion, it has nevertheless brought into one open the alliance between the rebel regimes of southern Africa and Israel. This de facto alliance, which has become increasingly organized and deliberate, is taking on the aspects of a plot, with incalculable consequences for Arab and African peoples and international peace and security.
64.	My Government reaffirms its full and unconditional support for Zimbabwe, Namibia and Azania in their struggle—which is that of all Africa—to recover their dignity and their legitimate rights to free determination and national territorial integrity.
65.	My Government also supports the front-line countries, in particular the Republic of Zambia, which is subjected relentlessly to most savage terrorist raids by the Salisbury Government.
66.	As regards Namibia, the scandalous last-minute attempt by the Government of Pretoria to detach the port of Walvis Bay from Namibian territory cannot but give rise to additional concern as to the possibility of a forthcoming settlement that will safeguard the national unity and territorial integrity of Namibia, to which our Organization remains legally and morally bound. This attempt cannot but remind us of the no less scandalous Zionist attempt in occupied Arab territories, both dictated by the same illusion of gaining time or keeping all options open by hampering the achievement of a peaceful solution in accordance with international law within the time-limit set by the United Nations.
67.	The World Conference for Action against Apartheid, which met in the month of August this year at Lagos, was a vital step in making the international community aware of the need to accelerate, by every possible means, the promotion of the cause of human freedom and equality in southern Africa.
68.	It is indispensable to isolate the racist minority regimes and to ensure the full and effective application of United Nations decisions and resolutions with respect to the economic boycott of those regimes and the strictest embargo on the sale of arms to them.
69.	We firmly hope that the appeal made in the final declaration of the Conference will be universally heeded so as to eliminate as soon as possible the imminent risk of a generalized explosion, with unforeseeable consequences, in that part of the world.
70.	If our African continent appears to be dramatically within the "storm zone", that is due in part to the permanent violence in which it is placed, despite the Charter, by the illegal and anachronistic regimes of racist oppression, and in part to the geo-political time bombs that the colonial era and the era of recalcitrant decolonization which succeeded it in the past 20 years have thoughtlessly planted among its peoples to perpetuate division and create or exacerbate among them, down the years and at the cost of fratricidal struggles, an unnatural antagonism
71.	The Kingdom of Morocco is convinced that African unity remains one of the most positive achievements of the international community. It is thanks to its strengthening that the continent has been spared from becoming once again, as in the previous century, a mere pawn in international relations, a haven for the exercise of big Power rivalries destined to be ?. mottled chequer-board of so-called zones of influence.
72.	In truth, there is nothing more absurd than the introduction of the notion of so-called "ideological frontiers" in an effort to justify an abnormal cleavage among countries with identical or similar socio-economic problems, countries which, in spite of any self-pro claimed ideological label, share in each of the subregions of the continent a common heritage, particularly when they must, each in accordance with the national course it has chosen for itself and in keeping with its resources, meet the same imperative requirements of rapid and harmonious development and the general social and cultural advancement of their peoples.
73.	Nor is anything more perilous for the continental organization and for its capacity for unity, given the real threats to which it remains exposed because of distracting interventions from outside Africa and the deliberate perversion of juridical and ethical concepts and values which have always served and still serve to support the legitimate struggles for national liberation, in order to provide a pretext -odious in more ways than one-for more or less open subversion and aggression against neighbours.
74.	That is why Morocco, in accordance with the Charter of our continental organization, maintains more than ever solidarity with all other African countries in the actions undertaken jointly to liberate that part of the world from any form of foreign domination and to resist any illicit recourse to force.
75.	This policy has already been demonstrated by the first meeting l." the Heads of the African States, which took place in Casablanca from 3 to 7 January 1961 and which, for the first time in contemporary history, laid down for the continent the bases for African unity, co-operation and solidarity, which were three years later endorsed by the Charter of Addis Ababa.
76.	It was in this same spirit that the first conference of liberation movements in the former Portuguese colonies was held also in Casablanca in April 1961.
77.	It is because Morocco is faithful to those same principles that we have twice accepted the shedding of the blood of our sons on the field of honour in Zaire-first in 1960, after the appeal made by the United Nations, and again some months later following the appeal made by Zaire through the Organization of African Unity
78.	Once the objective had beep obtained, the Moroccan troops were each time repatriated in order, discipline and honour, their action having served first and foremost to circumscribe a serious and thorny problem within an inter-African context, thus avoiding the danger of an extension of a conflict which threatened international peace and security.
79.	The ninth session of the Assembly of Heads of State and Government of the OAU, held at Rabat in June 1972, was undoubtedly one of the most notable milestones in the history of the OAU. "The spirit of Rabat" which emerged on that occasion and which represents a means—frank, realistic and cordial, but free of passion-of tackling questions of importance, continues to inspire the policy of my Government in respect to inter-African relations. We cannot doubt that that spirit will continue to prevail in the higher interests of our peoples in the bodies responsible for taking decisions in the plenary conferences of the Heads of
State seeking truly African solutions for the most difficult problems of our continent.
80.	Morocco, consistent with the duties of brotherhood imposed upon it by the two halves of its identity, which is at once Arab and African, has always sought, whether within the framework of the League of Arab States or that of the OAU, to promote the peaceful and prompt solution of any disputes of any kind which might arise in the Arab world or on the African continent.
81.	It is in this spirit that my Government has seized the two regional organizations of the situation of artificial tension which has been created in the Maghreb subregion since the outcome-11 years after the item was included by Morocco in the agenda of the United Nations—of the process of the decolonization of the Moroccan and Mauritanian Atlantic Saharan provinces formerly under Spanish domination.
82.	It is also in this spirit that Morocco supported resolution 81 (XIII) of the OAU Assembly of Heads of State and Government which met at Port Louis, Mauritius, in July 1976. This resolution advocates the convening of a special African summit meeting to study the ins and outs of what has come to be called the "question of Western Sahara", although the harshest light has been thrown, day after day, on the true nature of that question by the very evolution of events. This in itself enables anyone whose judgement is not obscured by artisan passions readily to see through the subterfuge in which this question has been only too abundantly enmeshed and to see more clearly what is really at stake, in good conscience and with goodwill.
83.	Thus, confident that a meeting at this level of responsibility could not be intended further to envenom the situation, already very regrettable and explosive, with regard to present relations among three neighbouring brother countries and, in general, inter-African relations, Morocco was the first to support the proposal of the current Chairman of the OAU, Mr. Omar Bongo, the President of the Republic of Gabon, to convene the special summit that it was planned to hold in Lusaka, the capital of Zambia, during the first two weeks of October. We know, however, that at the beginning of the month of September the Government of Zambia made known to all States members of the OAU that it was no longer in a position to act as host to that summit meeting because of the grave circumstances confronting its country and because only two countries had agreed officially to take part.
84.	After having placed great hopes in the results that such a pan-African conference, meeting in the required conditions, could have in improving inter-Maghreb relations, Morocco can only profoundly deplore the circumstances which have compelled the Republic of Zambia to rescind its generous invitation. My Government wishes to take this opportunity to repeat to the Government of President Kenneth Kaunda its total solidarity in the trials to which his country is subjected by the racist oppressors of the people of Zimbabwe and its sincere admiration in connexion with the heavy price which the front-line geographical position of that brotherly country obliges it to pay so courageously in the sacred cause of the freedom and dignity of the African people.
85.	The consistently misguided temptations of a certain policy have alone been at the root of the problem of interstate relations existing in our Maghreb sub region and facing the regional organizations to which we belong. They have also, unfortunately and very directly, been at the root of a humanitarian problem of particular gravity, that of the Moroccan and Mauritanian citizens who are at present held against their will in the region of Tindouf. Because of the means and methods by which it was created from whole cloth in the very last phase of a process of decolonization that was difficult and often tedious but juridical and politically inevitable, this problem serves to mask an adverse design, at first modestly unannounced, and then—at the most critical moment when the unanimous solidarity of African brothers should not have been denied us-more and more openly revealed by its actions, which are more eloquent and more revealing than soothing official statements or solemn engagements entered into in conferences of heads of State or the carefully weighed and duly ratified clauses of a treaty of brotherhood and good neighbourliness.
86.	The thousands of original inhabitants of the Moroccan and Mauritanian provinces of the Sahara who have returned, having been dispossessed of their homes because of the vicissitudes of decolonization, are innocent hostages of an ill-judged policy that is doomed, through its successive twists and turns, to reach an impasse.
87.	The ranks of these displaced persons have been greatly swollen, either by the Touraregs of the central Sahara or by genuine refugees who have fled from the Sahel because of the exceptional drought of the last three years. They have also been led by mercenaries, most of whom had belonged to the Spanish colonial forces and who did not hesitate to offer their services to the highest bidder in the confused situation resulting from decolonization.
88.	My Government has absolute proof that the vast majority of persons displaced from the Atlantic provinces of the Sahara and settled in camps in the region of Tindouf have been held against their will. In spite of intensive indoctrination, entire families and armed elements have continued their efforts to regain their homes, at the risk of their halves, ever since the appeal launched by the Heads of State of Morocco and Mauritania, His Majesty King Hassan II and President Moktar Ould Daddah.
89.	It is flagrantly obvious that the Atlantic Moroccan and Mauritanian Saharan provinces are peaceful and perfectly integrated in the national life. The vast majority of their populations, according to the last census taken by the former Administering Authority, have remained in their homes and therefore participated normally this year, with a high electoral turn-out, in communal, provincial, professional and legislative elections.
90.	It is high time, therefore, to put an end to the isolation and sufferings of these displaced persons. In future
only their interest, health and well-being, and their resettlement among their own people, should determine any action taken on their behalf.
91.	It is in this spirit that the Executive Committee of the Office of the United Nations High Commissioner for Refugees adopted at Geneva on 12 October 1976 a decision in which it:
"Took note of the statements made by the observers for Mauritania and Morocco, who drew special attention to the fact that measures were called for with a view to voluntary repatriation, in accordance with the appeal made by the Heads of State of Mauritania and Morocco, and who declared that the persons in question had been brought in and detained against their will;"
and requested the High Commissioner:
"... to continue his programme of humanitarian assistance and at the same time to undertake discussions with the Governments with a view to the speedy implementation, in accordance with the usual policy of his Office, of permanent solutions, including voluntary repatriation and durable settlement".
92.	My Government took note with satisfaction of the decision of the Secretary-General to organize without delay a census of the displaced persons from the former Spanish Sahara. On 2 September we also informed the United Nations High Commissioner for Refugees that we were fully prepared to co-operate with his Office so that the census could be held on a completely honest and impartial basis and without any delay that might prejudice its humanitarian objective.
93.	It is regrettable to note that to date the Algerian Government has not replied to the request for information addressed to it by the High Commissioner for Refugees despite the urgent nature of those requests.
94.	Furthermore, my Government wishes to emphasize that the assistance given by humanitarian organizations has done nothing to lessen the sufferings and hardships of the persons concerned. On the contrary, this aid has acted as an encouragement and impetus to a war-like undertaking, systematically sheltering behind displaced-persons camps in violation of multilateral humanitarian conventions and protocols, including the Convention relating to the Status of Refugees, signed at Geneva on 28 July 1951 and the OAU Convention Governing the Specific Aspects of Refugee Problems in Africa, signed at Addis Ababa on 10 September 1969. Of this war-like undertaking, the true objectives of which will be a secret to no one, the attacks at Nouakchott and Zouerate are flagrant examples, if any were needed.
95.	Nevertheless, the Treaty of Mutual Defence, which has united Mauritania and Morocco since 13 May of this year, confirms the determination of the two countries jointly and in solidarity to protect their national sovereignty, territorial integrity and independence, in accordance with article II of the Charter of the OAU.
96.	Morocco solemnly reaffirms its determination to stand by its Mauritanian brothers and to spare no effort to assist them in safeguarding their refund unity and reconstituted territorial integrity.
97.	Any attack directed against either of the two countries would, in the eyes of the other, automatically constitute an attack against its own unity and be a violation of its own territory.
98.	If I have taken the liberty to dwell at such length on the abnormal situation created in our Maghreb sub region during the last two years, it is in order to make it understood that this situation has reached a crucial point where there is a choice between, on the one hand, the obstinate pursuit of a policy of "reasons of State" totally lacking in any normal reasoning, and which, moreover, if continued would constitute an insult to our common past and the recent struggles of the people of Maghreb, and on the other hand, once the page of errors and offences has been turned, a new start in the building, on a basis of mutual respect, of a common future which will for us represent, both rationally and emotionally, something that is historically inevitable.
99.	One cannot speak, furthermore, about the "Maghreb of the peoples" and persist in ignoring a genuine national liberation cause-the will of a people so clearly expressed as that of the peoples of Morocco and Mauritania, who will spare no sacrifice to defend their respective dearly-bought unities.
100.	To quote His Majesty King Hassan II, who said this quite recently:
"One cannot live as neighbours by turning our backs on each other. Every politician who considers such a possibility would be of a reprehensible frivolity ...
"In blocks of apartments there is a manager who settles problems among the tenants; in the Maghreb the manager is the unwavering will of its population...
"Even if we did not desire this aim, the population would desire it because it is the dream of the preceding generation. And it is our dream. Furthermore, it is our well-being. It is vain for each of us to seek our own resources, our own opportunities, in development or elsewhere for we cannot hope, at a time when the world is uniting economically in regional groups in order to survive, to live in isolation, in separate islands. The will of our peoples is the true manager of the building to which I referred."
101.	My Government is concerned to avoid anything that may be irreparable, and wishes to lay solid bases of good understanding and co-operation in our sub region of the Maghreb; we accordingly rejoice at the opportunity offered by the States members of the Conference on European Security and Co-operation to participate with other Mediterranean Arab countries in the work of the forthcoming session of that Conference at ministerial level which is to be held in Belgrade.
102.	It will be recalled that in 1973 that Conference had asked its First Committee, in article (15) of its final recommendations that:
"In considering questions relating to security in Europe, the Committee will bear in mind the broader context of world security and in particular the relationship which exists between security in Europe and in the Mediterranean area.'"
103.	Morocco, geographically the closest to Europe, is impelled to bear witness to its constant interest and its encouragement of the historic enterprise that Europe is undertaking to eliminate the vestiges of the past and to replace confrontation and challenge by dialogue, so as to consolidate, in an irreversible fashion, peace and cooperation in that part of the world.
104.	However, in the light of past and present events, those efforts seem to be limited in their objective and scope. We are convinced that, to become more active and effective, detente cannot be limited only to the European continent but should, on the contrary, be extended to all peoples living on the shores of the Mediterranean.
105.	More than ever, the Mediterranean represents one of the axes on which the destiny of Europe turns. It is still a crucial area particularly sensitive to any factors which affect the destiny of Europe, which in turn is immediately sensitive to any deterioration in the conflicts in the Mediterranean.
106.	Any attempt to separate the security of the two shores of the Mediterranean would seriously jeopardize that security; to leave it incomplete would be to leave it fragile and more apparent than real.
107.	We hope that in the months and years to come a Mediterranean conscience will develop at the political level, in order to realize the region's vocation to be, as it has been called, a "lake of peace" and a unique centre of coexistence, or, even better, of convergence, among civilizations and cultures, in the same way as coexistence spontaneously developed at the technical level, so that the Mediterranean can preserve its marine environment and marine resources
from irreversible deterioration. *
108.	We consider that the restoration of harmony in the sub region of the Aegean Sea, including the reconciliation between the two Cypriot communities that is being actively pursued under the auspices "of the United Nations, to be one of the most decisive tests of the maturity of this "Mediterranean conscience".
109.	The international community now views the problems of disarmament as being the most agonizing problems of our time. It is entitled to expect the utmost from the special session to be held on this item next year. While final solutions may be too much to expect, there must at least be an urgent plan to stop the feverish arms race which is now taking the form of a headlong dash to the edge of the precipice.
110.	The human race should take no pride in the fact that armaments is its most flourishing industry. Our community can hardly be expected to achieve its aims on the basis of ideals and principles of the Charter so long as the relations which govern our contemporary world continue to be determined mainly by military and strategic considerations.
111.	As our Secretary-General said in his report: "The task ahead is immensely difficult and complex ..." With him we hope that in the years to come the United Nations: .. will be able to show its collective determination to fulfil them
112.	The close link between a solution to development problems and a global disarmament policy has been perceived with a reasonable degree of certainty. The special session next year will have to consider these priority questions on its agenda.
113.	Since the sixth special session, the plan for a new international economic order has proceeded from the stage of an idea to that of a sufficiently specific concept, both in its regional and sectoral aspects, without, however, yet becoming operational.
114.	For this we must pay a tribute to the President of the Republic of France, Mr. Valery Giscard d'Estaing, for having taken the initiative to convene in Paris the Conference on International Economic Co-operation in order to try to give real content to some of the generous but rather vague and indefinite goals of the plan of action.
115.	Thus, despite the scepticism manifested at the closure of debate, we consider that the Conference has produced results which industrialized and developing countries should consider to be positive. The Conference never claimed to lay down an operative scheme that would lead to the immediate establishment of a new international economic, order not to overcome the differences between groups of countries on such delicate subjects as energy or the indebtedness of developing countries.
116.	We consider that the Conference is a gain for the international community. We shall do everything we can in the international agencies to bring about a project, the technical content of which has been defined but whose realization remains subject to the political will of the industrialized countries.
117.	Now that the North-South dialogue is under the auspices of the United Nations, it must continue of necessity on the basis of broader concepts of North and South both here in the General Assembly and in UNCTAD.
118.	We consider that all forms of agreement, Euro-Arab and Afro-Arab dialogues in particular, are sectors of rapprochement and solidarity, not only between wealthy and poor countries but also among the developing countries themselves.
119.	As regards the Euro-Arab dialogue, I must add that from the Arab point of view this dialogue must be wide-ranging and not restricted to the economic and political areas. One must enlarge the viewpoint that usually prevails in the drafting of political charters, trade agreements or cultural conventions and to engage in this dialogue looking to the future, as the stake in this enterprise demands.
120.	If the aspirations to a new economic order have not been totally dashed during the past year, it is due largely to the Arab-African conference on co-operation, held in Cairo, which has demonstrated the sincere desire of the Arab countries to work for a harmonization of development efforts in the Arab world and on the African continent.
121.	Only with the passage of time will we be able to assess the importance of this first Arab-African conference for the maintenance on a solid basis of an equitable balance between countries with financial surpluses and those which have not.
122.	It is however to be deplored that the most advanced countries have been so inert in bilateral or multilateral negotiations and seem more prepared to act on the basis of expediency rather than to change their structures.
123.	The protectionist reactions of the advanced countries in respect of manufactured and semi-manufactured goods from the developing countries reveal reflex actions rather than reflection. They are the clearest and most irrational manifestation of what an enlightened economist called the "great fear of development", which sacrifices to short-term interests the common prosperity to be gained over the medium term. Because trade remains the major law of industrial development and, conversely, industrial development, as it progresses, leads to trading conditions favourable to the parties concerned, small wonder that the bulk of international trade takes place among the industrialized countries.
124.	We are pleased that our partners in the European Economic Community have finally had the foresight to reconsider the most restrictive measures taken this year. The world trend nevertheless remains disturbing. Unless it is reversed in the spirit of GATT and unless public opinion and the legal bodies of the most advanced countries are not told, as they should be, of the nefarious consequences of such a choice, we very much fear that all opportunities to correct the most flagrant anomaly in international economic relations, that is the continued deterioration in the terms of trade, will be lost.
125.	The upheavals in the world economy in past years have affected the structure of the international monetary system to such an extent that one can speak of dislocation. Despite this structural turmoil, there have been important changes in a positive direction in the activities of IMF.
126.	We consider that it is encouraging to have an agreement on the principles and procedures applicable to a firm supervision of the exchange systems and practices of member countries. We hope that IMF, in applying these procedures, will take into account the circumstances of the developing countries.
127.	As regards the use of IMF resources, we again urge that the conditions for drawing upon IMF should be applied with flexibility so that as many of our countries as possible may benefit from financial assistance. Because of this we attach the utmost importance to the seventh general review of quotas, which would enable the Fund not only to acquire additional resources but also to authorize member countries, particularly the poorer ones, to receive increased aid.
128.	I cannot better conclude than by reaffirming the unflagging faith of my country in the sacred principles upon which our institutions are based and our determination to work together with those who believe in the future of the United Nations so that peace, understanding and solidarity will for ever prevail in international relations.
129.	It is in this context that we are in favour of prior agreement, objective dialogue and a positive attitude which will of necessity lead to positive solutions, if everyone submits to a strict observance of the rules which we have ourselves decided on, and the principles which add to the wealth of our supreme law.
130.	The Kingdom of Morocco, aware of its responsibilities, true to its commitments and vigilant about the respect of its rights, will spare no effort to see that, beyond passion, pondered logic, fruitful moderation and active solidarity prevail in seeking the best solutions.
131.	At a time when, in many parts of the world, armaments seem to have become the only form of debate, it has become more than ever essential solemnly to invite nations to a more humane conception of international life and to a more rigorous respect for the sacred values of our civilization.
132.	I venture to hope that the present session of our Organization will, with all necessary vigour, remind one and all of the vital need for respect for the rule of law.
133.	I believe that our common, sincere and determined efforts will once again prod the consciences of those who bear responsibility throughout the world regarding the moral obligations which they have freely entered into.
